FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NACE International “Laboratory Test Procedures for Evaluation of SOHIC Resistance of Plate Steels Used in Wet H2S Service” NACE Standard TM0103-2003.
With respect to claims 1 and 18, NACE teaches obtaining a metal pipe with a longitudinal submerged arc weld, an axis of the longitudinal submerged arc weld being oriented parallel to a rotationally symmetric axis of the metal pipe (steel plates are obtained from welded pressure vessels where the steel plates have welds from heat affected zones, page i, forward, paragraphs 1-3, appendix A); cutting a first test beam and a second test beam from the metal pipe, wherein each test beam extends on both sides of the axis of the longitudinal submerged arc weld and each test beam has a cuboid shape (the double beam test with two beams that were taken from the pressure vessel, page 1); forming a double-beam assembly by clamping two spacers between the first test beam and the second test beam such that the two spacers are symmetrically disposed at an equal distance on either side the longitudinal submerged arc weld (double beam testing assembly having steel spacers between the two beams, figure 4); immersing the double-beam assembly in a liquid test solution for a predetermined period of time; removing the double-beam assembly from the liquid test solution (double beam assembly is immersed in solution for testing, page 9); disassembling the double-beam assembly by releasing the clamping; and examining the first test beam and the second test beam using a metallographic sectioning method (double beam are evaluated, page 10).
With respect to claims 2-3, NACE teaches wherein each of the first test beam and the second test beam that are taken from steel plates comprises: a portion of a longitudinal submerged arc weld deposit; a heat-affected zone of the metal pipe on both sides of the weld deposit; and a portion of the metal pipe on both sides of the weld deposit unaffected by heat associated with a welding process (page i, forward, paragraphs 1-3, figure 4).
	With respect to claim 4, NACE teaches wherein the cuboid shape of the first test beam is identical in all dimensions to the cuboid shape of the second test beam (figure 4).
	With respect to claim 5, NACE teaches wherein each spacer comprises a cylindrical spacer and wherein a rotationally symmetric axis of each spacer is oriented parallel to the axis of the longitudinal submerged arc weld (steel spacers aligned with welds, figure 4, appendix A).
	With respect to claims 6-10 and 19, NACE teaches wherein forming the double-beam assembly further comprises: drilling a first hole through a first end of each test beam and a second hole through a second end of each test beam, such that the first hole and second hole are symmetrically disposed on either side of the center of a longest axis of each test beam (holes in each of the two beams, figure 4); inserting a first fastener through the first hole of each test beam; inserting a second fastener through the second hole of each test beam (two fasteners used for stressing beams, pages 7-8, figure 4); and tightening the first fastener and the second fastener to produce a deflection of the first beam and a deflection of the second beam about the two spacers (figure 4).
	With respect to claims 11-12 and 20, NACE teaches wherein the liquid test solution is an acidified brine solution comprising sodium chloride (NaCl) and acetic acid (CH3COOH) dissolved in distilled or deionized water saturated with H2S at ambient temperature (page 6).
	With respect to claim 13, NACE teaches wherein the predetermined period of time is selected within a time range bounded by 4 hours and 168 hours (paragraph 7.12, page 10).
	With respect to claims 14-17, NACE teaches wherein examining the first test beam and the second test beam using metallographic sectioning further comprises: inspecting an exterior surface of each test beam using an optical microscope; sectioning each test beam along a plane perpendicular to the weld to create a plurality of sectioned surfaces; polishing the plurality of sectioned surfaces; and inspecting the plurality of sectioned surfaces using an optical microscope (pages 10-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/3/2022